Interim Decision #1596.

MATTER

or Dan

In Deportation Proceedings
41.-11196360
Decided by Board Hay 27; .1966 ,
Motion to reopen deportation proceedings to permit the filing of an application
for suspension of deportation is denied since, in the absence of - particularly
strong equities, the favorable exercise of discretion to grant suspension of
deportation is not merited by respondent who; following admission as a nonimmigrant student, has acquired a bare minimum eligibility for such relief
by taking advantage of every administrative, and other, remedy available to.
him.
CHARGE

• •
•
Order: Act of 1952—Section 241(0(2) [8
1251)—Ronimmigrant
(student)—Remained longer.

On November 12, 1964, the special inquiry officer granted therespondent's request for voluntary departure, but prOvided for his
deportation to Japan, alternatively to the Republic of Korea, on the
charge containedln the order to show cause, in the event of his failure to so depart? That decision became final for want of an appeal.
Subsequently, however, the respondent moved to reopen his case
co he e.nuld file and prosecute an application for suspension of deportation. On March 22, 1966, the special inquiry officer ,denied that
motion. The appeal from that denial, which brings the case before
this Board for_ consideration, will be dismissed.
The record relates to 'a 33-year-old male alien, a native of Japan .
and citizen of Korea, Who'last entered the United States on or about .
Septmbr10,958.lIwasthendmi ograntsudent, and he vas authorized to remain here in that status until October 7; 1963. On March 17, 1964, he was directed to depart on or
before June 4, 1964, and the time for his departure was later Wen'The respondent designated Zapata, the country of his natielti, as the counto which be wished to go In the event of deportation; and he testified (ii.
3) that he would not be persecuted if deported to Koreti; •the - country of his
nationality. 41,
try

649

Interim Decision #1:596
ded to October 4, 194 He has remained here sines that date without authority. His deportability, therefore, is established_ It is
also uncontested.
The request to reopen these proceedings is based on the assertion
that respondent has been .a resident of the United. States for more
than seven years; that he now appears eligible to exercise-the privilege of applying for suspension of deportation; and that it would. be
in the best interests of all concerned, including respondent's employer, if such application be considered on its merits. Essentially,
however, claimed hardship to respondent's 'minor citizen child of
tender years is the reason for this appeal.
- An application for suspension of deportation under section 244(a)
(1) of the Immigration and Nationality Act, as amended, presents
the dual aspects of eligibility and the exercise of discretionary

authority., To be eligible for relief under that section of the.law, the
respondent must establish that:.
(1) he has been physically present in the United States for a continuous
period of not less than seven years immediately preceding the date of
such application;
(2) flaring an such period he hoe been a person of good moral character;
and
(3) he is u person whose deportation would rennin extreme hardship to
'himself or to his spouse, parent or child, who is a citizen of the United
States or an alien lawfully admitted for perManent residence.

The respondent, however, is not entitled, as of right, to an order
reopening his deportation proceedings.
Herein, we have an alien who was admitted to and permitted to
remain in the United States as a student for five years. When his
.status' as a student terminated, instead of departing as directed he
.married another alien student. Hardship to the child of that union
is the fundamental basis for the, present appeal. - Prior tb leis depprtation hearing, following his failure to depart, respondent had private legislation introduced into the Congress in his behalf. The
special inquiry officer has already granted him voluntary departure,
the maximum relief fOr which he was then eligible.
Briefly, by way of summary, the respondent has acquired bare
minimum eligibility for suspension of deportation by taking advantage of every administrative, and other, remedy available to him.
The special inquiry officer's opinion contains a succinct resume of a,
Congressional report indicating legislative disapproval of rewarding
with permanent resident status aliens with histories similar to the
respondent's.' We may properly take into• account the CongresSee Appendix

650

Interim Decision #1596
sional policy underlying the statute involved . 3 This is not to say
that we could not and would not, nevertheless, authorize suspension
of deportation in a case presenting particularly. strong equities, but
we find none such here.
Accordingly, and in view of the foregoing, we are convinced that

favorable exercise of discretion to grant suspension of deportation
in this case is not indicated. Under such circumstances, a motion to
reopen deportation proceedings to permit an application for such
relief may rightly be denied' The special inquiry officer's decision,
therefore, is approved.
ORDER: It is ordered that the appeal be dismissed.
APPENDIX
House of Representatives, 80th Cong., let Seas.,

Report #1167, Oct. 14, 1965
(To accompany H. Res. 606)
"* * * However; it is to be noted that many aliens had been gaining admission into the United States illegally or ostensibly as nonimmigrants with the intention of establishing 'themselves in a
situation from which they may subsequently have access to the
administrative remedy under the provisions of section 244(a) (1)
and thus adjust their status to that of a permanent resident.
The committee (on the judiciary) has noted * * that a variety
of delaying tactics have been utilized by certain aliens to meet the
minimum requirements for suspension of deportation. The committee has expressed its disapproval of those cases where the alien has
been forthe greater part of the 7-year period in a legal'status or in
a protected status. Such cases include but are not limited to visitors,
students, diplomatic employees, beneficiaries of private bills, and
aliens admitted to the United States to prosecute frivolous claims
to citizenship.'
The power of suspending deportation is a dispensing power, and
it is not the intention of the committee to approve those cases which
would tend to establish a pattern of immigration."
See Hintopoulos v. Shauglinesav, 353 U.S. 72.
' Matter of
3 I. & N. Dec. 490: and Matter of 2—. 7 I. & N. Dec. 34R.

4

651

